Title: From Thomas Jefferson to United States Congress, 22 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate and House of Representatives  
                        
                        of the United States 
                     
                     Mar. 22. 1808.
                  
                  In a separate message of this date I have communicated to Congress so much as may be made public of papers which give a full view of the present state of our relations with the two contending powers of France & England. every one must be sensible that in the details of instructions for negociating a treaty, and in the correspondence & conferences respecting it, matters will occur which interest sometimes, and sometimes respect or other proper motives forbid to be made public. to reconcile my duty in this particular, with my desire of letting Congress know everything which can give them a full understanding of the subjects on which they are to act, I have suppressed in the documents of the other message the parts which ought not to be made public, and have given them in the supplementary & confidential papers herewith inclosed, with such references as that they may be read in their original places, as if still standing in them and when these confidential papers shall have been read to the satisfaction of the house, I request their return, & that their contents may not be made public.
                  
                     Th: Jefferson 
                     
                     
                  
                  
   The Documents relating to the negotiations with France, transmitted by this message are by the are by the message of it get the [treaty] will be found with those transmitted by the message file number No. 217

               